Citation Nr: 0525087	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  

This matter was last before the Board in April 2004, when it 
determined that a remand of the claim was necessary in order 
to complete additional development.  The Board is satisfied 
that the requested development is now complete, such that it 
may now proceed with a decision on the claim.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
demonstrate that bilateral sensorineural hearing loss 
manifested to a compensable degree within a year after 
discharge from active duty.

3.  The competent medical evidence of record preponderates 
against a finding that current bilateral hearing loss is 
etiologically related to an event of active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2001 
and May 2004 letters to the veteran from VA specifically 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection for bilateral hearing loss, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence the veteran was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertains to his claim.  The Board 
acknowledges that complete VCAA notice, via these letters, 
was only provided to the veteran after the initial 
unfavorable decision in this case, rather than prior to the 
initial decision as required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The second VCAA notice 
letter, issued in May 2004, was provided to the veteran 
pursuant to the Board's request.  The veteran was then 
afforded an opportunity to respond, and after accumulation of 
additional evidence, the RO, via the AMC, subsequently 
reviewed the veteran's claim and issued supplemental 
statements of the case in March 2005 and June 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical and personnel 
records are associated with the claims file, as are all 
treatment records identified by the veteran, as well as his 
records from the Social Security Administration (SSA).  In 
addition, the veteran was afforded a VA examination in order 
to address the medical question presented in this case.  The 
veteran and his attorney have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred in or aggravated during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

It is not required that hearing loss be shown during service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirement for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  In that case, the 
Court agreed with the Secretary's suggestion that service 
connection may be established if: (1) the record shows 
acoustic trauma due to noise exposure in service; (2) 
audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160.

Factual Background and Analysis of the Claim

The Board initially notes that it has reviewed, considered, 
and weighed the probative value of all of the evidence of 
record, including but not limited to the contentions of the 
veteran and his attorney, the veteran's service records, VA 
treatment and examination reports dated from approximately 
December 1985 to January 2005, SSA records received in July 
2004 (and containing treatment reports from facilities 
including VA, St. Francis Medical Center, and Madonna 
Rehabilitation Hospital), a VA audiological examination 
report dated in October and November 2001 (with a September 
and October 2004 addendum opinion), and reports from C.A.F., 
M.C.D., dated in July 2001 and October 2004.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

The veteran desires service connection for bilateral hearing 
loss.  On his August 2001 formal application for benefits, he 
relayed that his hearing loss began in 1973, and that he was 
treated for the problem from 1969 to 1973 (a time frame that 
coincides with his period of active duty).  He relates that 
in his military occupational specialty (MOS) as an aircraft 
maintenance specialist, he was regularly exposed to noise in 
service, without the benefit of proper hearing protection at 
all times.  

At the time of his entry into active duty, the veteran 
underwent an audiological evaluation, and his April 1969 
report revealed pure tone thresholds, in decibels (dB), as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
20
20
LEFT
0
0
0
0
0

On his April 1969 report of medical history, the veteran 
reported past ear trouble.  The service physician then 
entered comments in the report to indicate that the veteran 
had sustained a concussion as the result of a head injury 
five years before service, and also noted that the veteran 
had had prior problems with other head problems including 
headaches and dizziness.  The April 1969 report of medical 
examination also recorded the veteran's PULHES profile, which 
revealed a score of "1" for all categories except "H," 
which received a "2."  (The PULHES profile reflects the 
overall physical and psychiatric condition of an individual 
on a scale of 1 (high level of fitness) to 4 (medical 
condition or physical defect below the level of fitness for 
retention in military service).  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992).  The "P" in PULHES stands for 
"Physical Capacity and Stamina."  The remaining letters 
stand for "Upper Extremities," "Lower Extremities," 
"Hearing and Ears," "Eyes," and "Psychiatric 
Condition.")  The April 1969 report of medical examination 
classified the veteran's ears as "normal" after clinical 
evaluation, and the veteran was then deemed physically 
qualified to begin active duty.

The veteran's service medical records include some minimal 
notation of ear trouble.  He reported on two occasions (April 
1971 and July 1972) to have wax cleaned from his ears.  There 
was also a complaint of intermittent earache, ear fullness, 
and nasal congestion, with notation of wax in the ears, dated 
about one week prior to the April 1971 cleaning.   

Also during service, the veteran underwent six audiological 
evaluations.  On a July 1969 in-service audiological 
evaluation, puretone thresholds, in dB, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
20
LEFT
15
5
15
15
10

On a January 1970 in-service audiological evaluation, 
puretone thresholds, in dB,  were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
15
10



On a March 1970 in-service audiological evaluation, puretone 
thresholds, in dB,  were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
20
LEFT
25
10
10
20
20

On an October 1970 in-service audiological evaluation, 
puretone thresholds, in dB, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
5
5
5
10
5

On a March 1971 in-service audiological evaluation, puretone 
thresholds, in dB, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
10
0
LEFT
0
0
10
10
0

Of the above in-service audiological evaluations, only the 
first one, performed in July 1969 (and prior to the 
initiation of the veteran's MOS duties), recorded that he had 
not been wearing hearing protection.  [The sixth in-service 
audiological evaluation, dated in May 1969, is only noted on 
a chart, and so the Board cannot accurately interpret its 
results.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).]



Finally, prior to his service discharge, the veteran 
underwent another audiological evaluation in September 1972, 
with puretone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
10
10
10
15

On his September 1972 report of medical history, the veteran 
noted a history of ear trouble.  After inquiry, the service 
physician recorded that the veteran sustained an ear injury 
in childhood, but without residuals.  On his September 1972 
report of medical examination, the veteran's PULHES 
evaluation was again a "1" for all categories except "H" 
(hearing and ears), which again had a rating of "2."  The 
September 1972 report of medical examination also again 
classified the veteran's ears as "normal" after clinical 
evaluation.  The veteran was thereafter discharged from 
active duty in February 1973.  

Thus, while the service medical records show some minimal 
(and varying) hearing impairment in service, such impairment 
never reached a level and consistency necessary to be deemed 
legally sufficient for service connection purposes.  See 
38 C.F.R. § 3.385.

After service, there is no report of hearing loss contained 
in the medical information and evidence of record within the 
first year after service discharge, and in fact, not until 
after an apparent stroke the veteran suffered in August 1998.  
To that end, a September 1998 VA aid and attendance 
examination report specifically noted that the veteran had 
experienced a loss of hearing in his right ear, in addition 
to other problems including aphasia.  The diagnoses at that 
examination were status post cerebrovascular accident with 
hemiparesis, aphasia, and ulcerative colitis.  Thereafter, an 
August 2000 VA treatment report noted that the veteran's main 
complaint was a loss of hearing in his right ear hearing 
following a stroke, as well as right-sided weakness.  Also, 
an October 2001 VA treatment report indicated that the 
veteran had a stroke three years prior, could not hear in his 
right ear, and had developed hearing problems in his left ear 
a week earlier.  


When the veteran filed his claim for service connection for 
bilateral hearing loss in August 2001, he included July 2001 
reports from C.A.F., M.C.D., an audiologist.    While the 
audiological evaluation itself was contained in a chart, and 
thus not subject to Board interpretation, see Kelly v. Brown, 
7 Vet. App. 471, 474 (1995), Mr. F. also included a report of 
his findings from this evaluation.  In his report, Mr. F. 
stated that the veteran had normal hearing acuity in his left 
ear, but severe to profound sensorineural hearing loss in his 
right ear.  Mr. F. noted that based upon the veteran's 
history of exposure to the noise of jet aircraft while 
serving on the flight deck of a carrier in service from the 
late 1960's to the early 1970's, and especially one incident 
where a jet blast knocked his hearing protection off, it was 
quite likely that this was the beginning of his right ear 
hearing loss.  Mr. F. further commented that the type and 
degree of the veteran's hearing level on his audiogram was 
consistent with noise-induced hearing loss.  The record also 
includes a new October 2004 audiology examination report from 
Mr. F., but again, as it is in chart form, the Board cannot 
interpret the results accurately.  See Kelly, supra. 

The RO afforded the veteran a VA audiological evaluation in 
October 2001, and then retested him in November 2001.  The 
claims file was not available for review at these times.  The 
initial report, prepared by a VA examiner in October 2001, 
did include a history from the veteran.  The veteran 
complained of hearing loss and pain in his right ear, 
gradually getting worse until the last year, when he had 
become unable to hear anything out of that ear.  He stated 
that he had had a stroke one year ago.  The examiner recorded 
that the veteran had served in the Air Force from 1969 to 
1971, and had reported in-service noise exposure from 
airplanes.  The veteran also reported one particular in-
service incident where he fell and hit his head during his 
work as a mechanic, which caused his ears to bleed.  The 
examiner recorded that the veteran reported no other sources 
of noise exposure.  The examiner also noted the veteran's 
comments pertaining to his stroke, in that he has difficulty 
with expressive speech, and in understanding speech when 
others are talking to him, such that he needs people to talk 
very slowly and directly at him.



On the VA audiological evaluation in October 2001, puretone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
35
LEFT
5
10
10
10
10

These findings were analyzed to reveal a puretone average of 
26 dB in the right ear and of 10 dB in the left ear.  (The 
examiner further noted that as to speech recognition ability 
using the Maryland CNC test, the veteran indicated that he 
had trouble repeating words because of his stroke.)  The 
October 2001 VA examiner reported that the results showed a 
profound sensorineural hearing loss in the right ear from 250 
Hertz (Hz) to 8000 Hz, and that the left ear had a mild loss 
at 250 Hz, normal hearing from 500 to 3000 Hz, and a mild-to-
moderate loss from 4000 to 8000 Hz.  Overall, the examiner 
opined that the results were consistent with a functional 
hearing loss in the right ear, but recommended a repeat 
audiogram and other testing to further evaluate the loss, 
including picture pointing to test speech discrimination, in 
light of the veteran's inability to repeat words after his 
stroke.  

Thereafter, another VA examiner prepared a new report in 
November 2001, after further testing.  This examiner 
cautioned that the results from the October 2001 audiometric 
testing are not considered to be valid indicators of the 
veteran's true organic hearing, and should not be used for 
rating purposes.  He then provided results from the November 
2001 retesting, with puretone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
5
10
10
10
10

These findings were analyzed to reveal a puretone average of 
26 dB in the right ear and of 10 dB in the left ear.    


The November 2001 VA examiner noted that the veteran served 
in the Air Force from 1969 to 1973, as an aircraft mechanic.  
The veteran reported no history of ear pathology or related 
illness, but the examiner noted that he was status post a 
cerebrovascular accident in 1998.  The November 2001 examiner 
stated that the veteran was first evaluated in that VA clinic 
in December 2000, at which time he demonstrated normal 
hearing bilaterally for puretone air conduction measures, but 
his word recognition scores were extremely poor.  The 
examiner noted that it was felt that the veteran's word 
recognition scores were a reflection of language difficulties 
secondary to his stroke.  He further noted that the veteran 
did not report any history of ear pathology since that 
evaluation.  

The November 2001 examiner then observed that the results of 
that day's testing showed that hearing in the left ear 
remained within normal limits.  He revealed, however, that 
when attempts were made to evaluate the right ear, a 
functional overlay was present.  He stated that initially, 
the veteran would not respond to any stimuli directed to the 
right ear, and that in spite of repeated counseling, no 
voluntary responses were obtained for that ear.  The examiner 
then observed that message-to-competition interference levels 
(MCILs) indicated that hearing in the right ear was probably 
within normal limits.  He noted that the veteran obtained 
MCILs that were comparable to the results from evaluation in 
December 2000.  He also noted that word recognition was not 
evaluated because the veteran became agitated and reported 
that he had a severe headache.  The examiner commented, 
however, that it should be noted that word recognition scores 
would probably reflect a severe reduction in word recognition 
ability, and as already noted, was probably consistent with 
the veteran's history of stroke.

The November 2001 examiner then concluded that the results of 
testing showed that  the veteran's hearing is essentially 
within normal limits bilaterally for puretone stimuli, but 
that word recognition is probably extremely poor.  He then 
noted that, however, it is felt that this problem is the 
result of the veteran's previous stroke, and is not related 
to his service experiences.  The November 2001 examiner 
concluded that it is unlikely that the veteran's hearing 
condition is related to the noise to which he was exposed 
during his service career.  

In part, because it was unclear as to the extent that the 
October 2001 and November 2001 VA examiners reviewed the 
claims file, the Board remanded the appeal for such review, 
by the same examiners if possible, in April 2004.  The 
October 2001 VA examiner was available to review the file, 
and she released her findings in a September 2004 addendum 
report.  She observed that the veteran's November 2001 
audiogram showed normal hearing in the right ear from 250 to 
3000 Hz with a mild sensorineural hearing loss at 4000 Hz and 
a moderate to severe sensorineural hearing loss from 4000 to 
8000 Hz.  She further noted that this testing indicated that 
the left ear had normal hearing from 250 to 6000 Hz, with a 
moderate loss at 8000 Hz.  She then stated that speech 
discrimination scores were at 0 percent bilaterally.  She 
commented that puretone results indicate no ratable hearing 
loss, and that the veteran's speech discrimination scores are 
not consistent with puretone thresholds.  

The October 2001 VA examiner then elaborated in her September 
2004 addendum report that the veteran's medical records show 
that he had a stroke.  She noted that the veteran reports 
that he has difficulty with expressive speech.  She opined 
that the veteran's poor speech discrimination scores were 
more likely related to his history of a previous stroke.  She 
observed that the veteran has normal hearing acuity for 
rating purposes for puretone audiometry, and that it is 
unlikely that his hearing condition is related to his 
previous exposure to noise in service.  

The Chief of the Audiology and Speech Pathology Department at 
this VA facility then co-signed the September 2004 addendum 
report in October 2004.

In March 2005, after receipt of a non-precedential memorandum 
decision of the  Court from the veteran's attorney, the RO 
sent a letter to Mr. F. (and copied it to the veteran's 
attorney).  In this communication, the RO advised that Mr. 
F.'s July 2001 report was inadequate for rating purposes, and 
stated that it needed information from Mr. F. as to the 
records he reviewed in reaching his July 2001 opinion.  The 
RO also advised that it needed Mr. F.'s opinion as to the 
veteran's other diagnoses of record, as well as information 
from him as to how they are involved in his hearing loss.  To 
date, with regard to this inquiry, there is no record of a 
response from Mr. F. (as contained in the claims file).

In light of consideration of the aforementioned evidence and 
information, with review of the remaining materials contained 
in the claims file, the Board finds that the veteran's claim 
for service connection for bilateral hearing loss cannot be 
granted under VA law, under any available theory of 
entitlement.  

First, service connection for bilateral hearing loss is not 
warranted on a direct or presumptive basis, because there is 
no medical evidence of record that establishes that the 
veteran had a level of hearing loss in service or within a 
year thereafter that qualifies as impaired hearing under VA 
law.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385.  Neither the veteran's report 
to Dr. M. in July 2001 of an in-service event where his 
hearing protection was blown off, nor his report to a VA 
examiner in October 2001 of an in-service fall that caused 
his ears to bleed, is documented in his service medical 
records.  More importantly, none of the pertinent audiometric 
testing results for that time frame show an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz at 40 dB or greater; or auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz at 26 dB or greater.  Additionally, there are no speech 
recognition scores to evaluate for this time frame.  See 
38 C.F.R. § 3.385.

Again, it is not required that hearing loss be shown during 
service, as long as the required elements of the Hensley test 
are met in cases of hearing loss that first manifests long 
after service.  To that end, it appears that both Mr. F. and 
the VA examiners of record, affording the benefit of the 
doubt to the veteran, are basically in agreement that the 
veteran did suffer some acoustic trauma due to noise exposure 
in service, and so the first requirement of the Hensley test 
is met by competent medical evidence of record.  

For the second requirement of Hensley, that audiometric test 
results show an upward trend in auditory thresholds, it is 
debatable, given the qualifying post-service test results of 
record, that this element is met by the evidence.  However, 
as the relevant testing results of record appear to approach 
equipoise, the Board finds that this evidence is sufficient 
to show that this element of the test is satisfied. 

As to the third requirement of Hensley, that post-service 
audiometric testing establishes current hearing loss 
constituting a disability under 38 C.F.R. § 3.385, this is 
also questionable.  Again, however, affording the veteran 
reasonable doubt, it appears that VA examiners have conceded 
that even though speech discrimination has not been 
appropriately tested because of the veteran's current 
condition, such discrimination would be "extremely poor" 
(in the words of the November 2001 examiner).  And, when it 
is noted at all, it is listed as "0 percent."  Thus, the 
third method of showing disabling hearing loss per 38 C.F.R. 
§ 3.385, is met, in that the veteran's speech recognition 
scores are considered to be below 94 percent.  Therefore, the 
third requirement of Hensley is also established.

In this case, the matter most at issue concerns whether there 
is competent evidence of record that is adequate to relate 
current hearing loss disability to active service, the fourth 
and final required element of Hensley.  As to this last 
necessary element, the Board finds, however, that the 
evidence as to nexus is not in equipoise, but rather 
preponderates against the claim.  As such, the Board holds 
that without this element, the Hensley test is not satisfied, 
and so service connection for bilateral hearing loss as 
manifested many years after service is not warranted in this 
case.    

It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is particularly 
important where, as here, medical opinions diverge.  At the 
same time, the Board cannot make its own independent medical 
determinations, and there must be plausible reasons for 
favoring one medical opinion over another.  See Evans at 31; 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  To 
that end, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

Here, the veteran's attorney specifically took issue with the 
RO's decision to favor the opinion of the VA examiners over 
Mr. F.'s opinion (because Mr. F. did not provide a foundation 
for his opinion).  The veteran's attorney has argued that the 
Court will find error in a VA decision not to accept the 
opinion of a particular practitioner in such a case, if the 
RO does not advise the practitioner that his opinion requires 
supplementation (and does not offer the practitioner time to 
adequately do so).  Thus, in this case, as noted above, in 
March 2005, the RO contacted Mr. F. to notify him that his 
July 2001 report was inadequate for rating purposes, and 
specifically advised him that he needed to provide 
appropriate and identified additional information as to the 
basis of his opinion, as well as any opinion he may have as 
to the effect of the veteran's prior stroke.  Again, Mr. F. 
chose not to provide an addendum to his July 2001 report, but 
the October 2001/November 2001 VA reports were supplemented, 
in September 2004 (with a co-sign from the Chief of the 
Speech and Pathology Department in October 2004).  Moreover, 
the VA reports of record now represent the cumulative opinion 
of three different medical professionals.

In such a case, the Board cannot find that the differing 
opinions of Mr. F. and VA as to the etiology of the veteran's 
hearing loss are in a state of relative equipoise, so as to 
warrant a grant of the pending claim for service connection.  
It is undebatable that the medical evidence and information 
of record shows no complaints, symptoms, diagnosis, or 
treatment of hearing loss until after the veteran's August 
1998 stroke.  More importantly, the post-stroke medical 
evidence of record strongly suggests that the hearing loss 
problem arose only after the veteran's stroke, or at the 
least, only became enough of a problem for the veteran to 
begin to mention it at his medical appointments thereafter.  
The Board is aware that the veteran reported a history of 
hearing loss since service on his formal August 2001 
application for benefits, but the medical evidence of record 
does not support this assertion; there is not even lay 
evidence of record from others who may have been aware of the 
development of his hearing loss at a time closer to his 
service discharge.

Because of the above history of the beginnings of 
documentation of hearing loss in the veteran's case, the 
Board agrees with the RO that it would be imperative to have 
any medical practitioner who opines as to the etiology of 
this problem specifically comment on the impact (if any) of 
the veteran's August 1998 stroke.  And again, three VA 
medical practitioners agree that with a lack of pre-stroke 
documented hearing loss, and given the nature of the post-
stroke hearing symptomatology as seen on audiometric 
evaluation, any hearing loss now found is a residual of the 
veteran's stroke, and not of any in-service noise exposure 
that occurred 25 years prior to the stroke.  Thus, without 
any comment from Mr. F. as to the impact of the veteran's 
stroke, in addition to the fact that he was requested to 
report the records used to reach his favorable nexus opinion, 
the Board is left with a situation where the diverging 
opinions are simply not in equipoise.  With one set of 
opinions clearly based upon the record, and addressing the 
impact of the veteran's stroke, and the other not providing 
any such information even after specifically being requested 
to do so, the Board must find that the evidence (the negative 
nexus opinions of VA) preponderates against the claim (as the 
fourth element of Hensley is not met, and therefore the 
requirements to service connect belatedly manifested hearing 
loss also are not met by competent evidence of record).  

Thus, for all of the aforementioned reasons, entitlement to 
service connection for bilateral hearing loss, under any 
currently available theory of entitlement, will be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


